EXHIBIT 99.1 Date: January 31, 2014 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To:All Canadian Securities Regulatory Authorities New York Stock Exchange Subject: TRANSCANADA CORPORATION Dear Sirs: We advise of the following with respect to the upcoming meeting of security holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : March 04, 2014 Record Date for Voting (if applicable) : March 04, 2014 Beneficial Ownership Determination Date : March 04, 2014 Meeting Date : May 02, 2014 Meeting Location (if available) : Calgary AB Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Number of shares greater than: N/A Holder Consent Type(s): All Materials Holder Provinces-Territories: N/A NAA for Registered Holders Yes Registered Holders Stratification Criteria: N/A Copies of the management information circular and other proxy-related materials will be mailed to beneficial holders who have requested them and participants in our affiliate’s 401(k) plan who hold TransCanada shares, as required by the 401(k) Trust Agreement. Registered and beneficial shareholders who have consented to e-delivery will receive all meeting materials electronically only. Voting Security Details: Description CUSIP Number ISIN COMMON
